OPINION — AG — PURSUANT TO THE PROVISIONS OF 70 O.S. 1977 Supp. 6-102.1 [70-6-102.1], A DULY CERTIFICATED TEACHER, IN ORDER TO OBTAIN THE STATUS OF A "TENURED TEACHER" OR "POSTPROBATIONARY TEACHER", MUST HAVE COMPLETED THREE OR MORE CONSECUTIVE COMPLETE SCHOOL YEARS, AS DESIGNATED BY THE BOARD OF EDUCATION OF THE RESPECTIVE SCHOOL DISTRICT, OF TEACHING SERVICE IN ONE SCHOOL DISTRICT UNDER A WRITTEN TEACHING CONTRACT. FURTHER, ANY FRACTION OF A SCHOOL YEAR COMPLETED BY SAID TEACHER MAY NOT BE CONSIDERED IN COMPUTING THE LENGTH OF TEACHING SERVICE NECESSARY TO ESTABLISH TENURE. CITE: OPINION NO. 76-223 (LARRY D. BARNETT)